Opinion by
Orlady, J.,
The last will of the decedent is dated September 12, 1895, and she died April 30,1900. At the adjudication, the executor deducted from a legacy bequeathed to the appellant the amount needed to pay the United States internal revenue tax on legacies, under an act of congress, approved June 13,1898. The appellant urges that the provision that the legacies should be “paid' in full, free from all tax,” contemplated taxes and charges under laws existing at the date of the will, and all anticipated taxes and charges that might thereafter be imposed. This contingency could have been provided for by the use of appropriate words which are lacking in the will. The sentence involved is as follows: “ I order and direct collateral inheritance tax on my whole estate, including that upon any . bequests or legacies herein made or given, shall be paid by my executor out of the corpus of my estate or any moneys which may come into his hands, so that the legacies shall be paid to the legatees named herein in full, free of all tax.” This indicates a clear disposition on the part of the testatrix to charge the corpus of the estate with the “ collateral inheritance tax ” only, which was at *538that time the only legacy tax in existence, and from this the legacies were relieved. We concur in the view taken by the orphans’ court, and the decree is affirmed.
W. W. Porter, dissents.